DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
II.	The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 contains allowable subject matter because 5G Unified Data Management Services, Velev, and Patil do not teach a method of selecting, by a control entity, a network slice, the method comprising: receiving a create session request message from a serving gateway (S-GW) in response to a packet data network (PDN) connectivity request message transmitted by a terminal; transmitting, to a storage entity, a request message for subscriber information including identification information of the terminal; receiving, from the storage entity, subscription data of the terminal corresponding to the identification information of the terminal; selecting at least one network slice based on the subscription data of the terminal and slice information supportable by the control entity; and transmitting a create session response message including information of the selected at least one network slice, wherein the subscription data of the terminal comprises information about a subscribed network slice of the terminal and information regarding whether the subscribed network slice of the terminal is supported in an evolved packet core (EPC).
Claims 2-7 contain allowable subject matter based on their dependence on independent claim 1.
Claim 11 contains limitations similar to the ones recited above in claim 1.  Therefore, claim 11 contains allowable subject matter for the same reasons given above regarding claim 1.
Claims 12-17 contain allowable subject matter based on their dependence on independent claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
III.	Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 29.503 v15.4.0 Release 15; 5G Unified Data Management Services, hereinafter 5G Unified Data Management Services, in view of Velev et al. (US 2020/0162919 A1).
Regarding claim 8 5G Unified Data Management Services teaches a method of supporting, by a storage entity (UDM, Figure 5.2.2.2.5-1), selection of a network slice, the method comprising: receiving, from a control entity (SMF, Figure 5.2.2.2.5-1), a request message for subscriber information including identification information of a terminal (see Section 5.2.2.5 Session Management Subscription Data Retrieval, page 19 and Figure 5.2.2.2.5-1, the SMF (NF service consumer) sends a request to the UDM to receive the UE’s session management subscription data, the request contains the UE’s identity, the type of requested information, etc. and this reads on a request message for subscriber information including identification information of a terminal); and transmitting, to the control entity, subscription data of a terminal corresponding to the identification information of the terminal (see Section 5.2.2.5 Session Management Subscription Data Retrieval, page 19 and Figure 5.2.2.2.5-1, the UDM responds with Session Management Subscription Data as relevant for the requesting NF service consumer and this reads on transmitting, to the control entity, subscription data of a terminal corresponding to the identification information of the terminal), wherein the subscription data of the terminal comprises information about a subscriber network slice of the terminal (see Section 6.1.6.2.8 and Table 6.1.6.2.8-1 Session Management Subscription Data, page 78, the Subscription Data includes single network slice selection assistance information and this reads on wherein the subscription data of the terminal comprises information about a subscriber network slice of the terminal)
5G Unified Data Management Services does not specifically teach wherein the subscription data also includes information regarding whether the subscribed network slice of the terminal is supported in an evolved packet core (EPC).
Velev teaches information regarding whether the subscribed network slice of the terminal is supported in an evolved packet core (EPC) (see paragraphs [0063] – [0064], The subscription data is checked to determine whether to apply NSSAA for certain S-NSSAI.  When NSSAA needs to be applied for a certain S-NSSAI an indication is sent that NSSAA is pending.  This reads on information regarding whether the subscribed network slice of the terminal is supported in an evolved packet core (EPC)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the transmitted subscription data in 5G Unified Data Management Services adapt to also include information regarding whether the subscribed network slice of the terminal is supported in an evolved packet core (EPC) because it would allow for a user friendly and efficient technique for notifying the terminal (UE) whether a subscribed network slice is supported by the EPC (see Velev, paragraph [0064]).
Regarding claim 9 Velev teaches wherein the information regarding whether the subscribed network slice of the terminal is supported in an EPC comprises information indicating whether the subscribed network slice of the terminal is subject to network slice-specific authentication and authorization (NSSAA) (see paragraphs [0063] – [0064], The subscription data is checked to determine whether to apply NSSAA for certain S-NSSAI.  When NSSAA needs to be applied for a certain S-NSSAI an indication is sent that NSSAA is pending.  This reads on information indicating whether the subscribed network slice of the terminal is subject to network slice-specific authentication and authorization (NSSAA)).
Regarding claim 10 5G Unified Data Management Services teaches wherein the control entity is a combo-node of a session management function (SMF) (SMF, Figure 5.2.2.2.5-1) and a PDN gateway control (PGW-C) (see Section 5.2.2.5 Session Management Subscription Data Retrieval, page 19; Figure 5.2.2.2.5-1; and Section 5.3.2.2.2 AMF registration for 3GPP access, page 29, step 1, the PGW-C+SMF reads on wherein the control entity is a combo-node of a session management function (SMF) and a PDN gateway control (PGW-C)), and the storage entity is a combo node of a home subscriber server (HSS) and a unified data management (UDM) (UDM, Figure 5.2.2.2.5-1) (see Section 5.2.2.5 Session Management Subscription Data Retrieval, page 19; Figure 5.2.2.2.5-1; and Section 6.2.6.2.2, page 98, drFlag, Description UDM+HSS reads on the storage entity is a combo node of a home subscriber server (HSS) and a unified data management (UDM)).
Regarding claim 18 5G Unified Data Management Services teaches a storage entity (UDM, Figure 5.2.2.2.5-1) for supporting selection of a network slice, the storage entity comprising: a transceiver; a processor (see Annex B, page 173, step 3, the UDM process the received request) coupled with the transceiver (see Section 5.2.2.2.5 Session Management Subscription Data Retrieval, page 19, The UDM responds to a request for a UE’s session management subscription data by transmitting the Subscription data to the SMF.  This indicates that the UDM comprises a transceiver; a processor coupled with the transceiver and reads on the storage entity comprising: a transceiver; a processor coupled with the transceiver) and configured to: receive, from a control entity (SMF, Figure 5.2.2.2.5-1), a request message for subscriber information including identification information of a terminal (see Section 5.2.2.5 Session Management Subscription Data Retrieval, page 19 and Figure 5.2.2.2.5-1, the SMF (NF service consumer) sends a request to the UDM to receive the UE’s session management subscription data, the request contains the UE’s identity, the type of requested information, etc. and this reads on a request message for subscriber information including identification information of a terminal); and transmit, to the control entity, subscription data of a terminal corresponding to the identification information of the terminal (see Section 5.2.2.5 Session Management Subscription Data Retrieval, page 19 and Figure 5.2.2.2.5-1, the UDM responds with Session Management Subscription Data as relevant for the requesting NF service consumer and this reads on transmit, to the control entity, subscription data of a terminal corresponding to the identification information of the terminal), wherein the subscription data of the terminal comprises information about a subscriber network slice of the terminal (see Section 6.1.6.2.8 and Table 6.1.6.2.8-1 Session Management Subscription Data, page 78, the Subscription Data includes single network slice selection assistance information and this reads on wherein the subscription data of the terminal comprises information about a subscriber network slice of the terminal)
5G Unified Data Management Services does not specifically teach wherein the subscription data also includes information regarding whether the subscribed network slice of the terminal is supported in an evolved packet core (EPC).
Velev teaches information regarding whether the subscribed network slice of the terminal is supported in an evolved packet core (EPC) (see paragraphs [0063] – [0064], The subscription data is checked to determine whether to apply NSSAA for certain S-NSSAI.  When NSSAA needs to be applied for a certain S-NSSAI an indication is sent that NSSAA is pending.  This reads on information regarding whether the subscribed network slice of the terminal is supported in an evolved packet core (EPC)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the transmitted subscription data in 5G Unified Data Management Services adapt to also include information regarding whether the subscribed network slice of the terminal is supported in an evolved packet core (EPC) because it would allow for a user friendly and efficient technique for notifying the terminal (UE) whether a subscribed network slice is supported by the EPC (see Velev, paragraph [0064]).
Regarding claim 19 5G Unified Data Management Services and Velev teach limitations as recited in claim 9 and therefore claim 19 is rejected for the same reasons given above.
Regarding claim 20 5G Unified Data Management Services and Velev teach limitations as recited in claim 10 and therefore claim 20 is rejected for the same reasons given above.


Conclusion
IV.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Patil et al. Pub. No.: US 2020/0245209 A1 discloses System and Method for supporting 5G User Devices in a Legacy wireless core network including receiving a create session request message from a serving gateway (S-GW) in response to a packet data network (PDN) connectivity request message transmitted by a terminal; transmitting, to a storage entity, a request message for subscriber information including identification information of the terminal; receiving, from the storage entity, subscription data of the terminal (see paragraphs [0054]; [0057] – [0058] and Fig. 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
July 2, 2022